I concur in judgment and opinion concerning appellant's third and fourth assignments of error, but concur in judgment only otherwise. I do not believe appellant's second assignment of error is meritorious because of trial counsel's failure to comply with the requirement of Evid.R. 103(A) that an objection be both contemporaneous and specific.
Failure to provide the trial court with the proper basis for an objection, in this instance the strong prohibition against being a witness-advocate, results in waiver. Giannelli, Ohio Evidence Manual (1987) 21, Section 103.04(b). I believe this failure by trial counsel rises to the level of plain error under Crim.R. 52, given the holding in Coleman, supra. Alternatively, in conjunction with the trial counsel's failure to object to improper closing argument, and failure to request limiting instructions, one can make a convincing argument that theStrickland test has been satisfied.
Accordingly, I concur in the judgment of reversal.